   Case 1:17-cr-00024-DSC Document 54 Filed 03/19/19 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA          )
                                  )
            v.                    )    Criminal No. 17-24
                                  )
JONATHAN SCOTT BOYNTON            )

           DEFENDANT’S MOTION FOR DOWNWARD VARIANCE

     AND NOW, comes the defendant Jonathan Boynton by his

attorney, and pursuant to 18 U.S.C. §3553(a), he represents

the following:

                                  A.

     1.   Appended hereto are letters from

           --    Robert Boynton, Exhibit A,

           --    Pastor Mike Watson, Exhibit B,

           --    Mark Rodgers, Exhibit C,

           --    Christin Bowers, Exhibit D, and

           --    Dana S. Mintsiveris, AIA, Exhibit E.

     2.   The substance which is manfest in these letters

expands upon, and further "fleshes out" the information about

Jonathan Boynton which appears throughout the Pre-Sentence

Report.

     3.   When considered as a whole, the nature and

circumstances of the offenses in this case, and Jonathan

Boynton’s own history and characteristics combine to

demonstrate that 60 months of imprisonment, followed by a
   Case 1:17-cr-00024-DSC Document 54 Filed 03/19/19 Page 2 of 9




term of supervised release is the sentence which is

sufficient, but not greater than necessary to comply with the

purposes of sentencing which Congress codifies.

        4.   On November 28, 2017, formal court proceedings began

for Jonathan Boynton with his Initial Appearance, Arraignment

and Release on Bail, with home detention and electronic

monitoring.

        5.   Five and a half months earlier--on June 12, 2017--

Jonathan Boynton confessed to his having possessed and

received the images in this case.

        6.   As is manifest throughout Exhibits A through E, that

confession was a “watershed” moment in Jonathan Boynton’s

life.

        7.   In particular, it served as the critical starting

point in his ongoing and unwavering commitment to reform,

rehabilitation and self-improvement.

        8.   Exhibits A through E also clearly show that as

Jonathan Boynton goes forward, there will be the constant,

steady and sure love, kindness and support which stream back

and forth between him, his friends and members of his church

and family.

        9.   On March 25, 2019 Jonathan Boynton will appear

before this Court for sentencing.



                                  2
   Case 1:17-cr-00024-DSC Document 54 Filed 03/19/19 Page 3 of 9




     10.   That day he will be 31 years old.

     11.   On that date, he will have been fully compliant

with all conditions of the Order Setting Conditions of

Release which was issued when he made his Initial Appearance

before this Court on November 28, 2017.

     12.   The key conditions of that Order include home

detention with electronic monitoring and work release.

     13.   As modified with Jonathan Boynton's consent on

March 2, 2018, those conditions also have had Jonathan

Boynton participate in a mental health evaluation, and the

ensuing course of treatment.

     14.   As is confirmed in ¶ 44 of the Pre-Sentence Report,

the evaluation and the treatment have been conducted by Dr.

Paul G. Kovacs. The diagnoses for which Jonathan Boynton

continues in these regular treatment sessions are Attention

Deficit Hyperactivity Disorder (ADHD) and Persistent

Depressive Disorder.

     15.   The following Chronology puts the past two years in

the context of the underlying investigation.

     16.   It was on three dates--March 17, 2017, April 23,

2017 and April 27, 2017--that agents from Homeland Security

went on line to the BitTorrent file sharing network and




                                  3
   Case 1:17-cr-00024-DSC Document 54 Filed 03/19/19 Page 4 of 9




discovered images of child pornography at an IP address which

“matched up” with Jonathan Boynton's land address.

     17.    In turn, having obtained the land address, the

agents--on June 9, 2017--applied for and obtained a search

warrant for the home at that address.

     18.    On June 12, 2017, the agents executed that warrant,

and in the course of doing so, they interviewed Jonathan

Boynton. At that time, he admitted to his membership in the

BitTorrent file sharing network, and to his receipt and

possession of the images in this case.

     19.    That day, Jonathan Boynton was not arrested or

detained.

     20.    Instead, four months later, i.e., on November 14,

2017, the grand jury returned the two count Indictment.

     21.    And on November 28, 2017, the agents brought

Jonathan Boynton to this Court.

     22.    At that time, the Court conducted the Initial

Appearance and the Arraignment, and Jonathan Boynton was

released pursuant to the Order Setting Conditions of Release.

     23.    The “work release” component of that Order has

enabled Jonathan Boynton to continue working his full time

job in the warehouse of Weber Electric--that employment

having been interrupted for the two week period in October



                                  4
   Case 1:17-cr-00024-DSC Document 54 Filed 03/19/19 Page 5 of 9




2018 while he was recovering from an on-the-job fork lift

accident.

                                  B.

     A distinct set of mitigating circumstances in this case

relates, not to Jonathan Boynton and his personal history and

characteristics, but to how two of the §2G2.2 factors and

enhancements are unsupported by “empirical data and national

experience,” and to how these §2G2.2 “bumps” do not soundly

reflect the §3553(a)(2) purposes.

In Kimbrough v. United States _ US _, 128 S.Ct. 558, _
LEd2d_(2007), the Supreme Court observed that

            “the Government acknowledges that the
            Guidelines ‘are now advisory’ and that,
            as a general matter, ‘courts may vary
            [from guideline ranges] based solely on
            policy considerations, including
            disagreements with the Guidelines.’ ...
            cf. Rita v. United States, 551 U.S. ---,
            ---, 127 S.Ct. 2456, 2465, 168 L.Ed.2d
            203 2007) (a district court may consider
            arguments that ‘the Guidelines sentence
            itself fails properly to reflect §3553(a)
            considerations’).”


Id, 128 S.Ct. at 570.

     In Kimbrough, the foregoing principles were affirmed in

one specific setting, i.e., the Supreme Court ruled that a

sentencing court may--in sentencing pursuant to §3553(a)(2)--

disagree with the Sentencing Commission’s assessment of the

significance and import of the weight of crack cocaine in a

                                  5
   Case 1:17-cr-00024-DSC Document 54 Filed 03/19/19 Page 6 of 9




particular case.    In so ruling, the Supreme Court

nevertheless preserved a place for the Sentencing Commission

in the sentencing process; to wit,

          “While rendering the Sentencing
          Guidelines advisory, United States v.
          Booker, 543 U.S. 220, 245, 125 S.Ct. 738,
          160 L.Ed.2d 621 (2005), we have
          nevertheless preserved a key role for the
          Sentencing Commission. As explained in
          Rita and Gall, district courts must treat
          the Guidelines as the ‘starting point and
          the initial benchmark,’ Gall v. United
          States, ante, --- U.S., at ----, 128
          S.Ct. 586, 2007 WL 4292116. Congress
          established the Commission to formulate
          and constantly refine national sentencing
          standards. See Rita v. United States,
          551 U.S. ----,---- - ----, 127 S. Ct.
          2456, 2464-2465, 168 L.Ed.2d 203 (2007).
          Carrying out its charge, the Commission
          fills an important institutional role: It
          has the capacity courts lack to ‘base its
          determinations on empirical data and
          national experience, guided by a
          professional staff with appropriate
          expertise.’ United States v. Pruitt, 502
          F.3d 1154, 1171 (C.A.10 2007) (McConnell,
          J., concurring); see supra, at 1171.

          We have accordingly recognized that, in
          the ordinary case, the Commission’s
          recommendation of a sentencing range will
          ‘reflect a rough approximation of
          sentences that might achieve § 3553(a)’s
          objectives.’ Rita, 551 U.S., at ----,
          127 S.Ct. At 2465. The sentencing judge,
          on the other hand, has ‘greater
          familiarity with ... the individual case
          and the individual defendant before him
          than the Commission or the appeals
          court.’ Id. At - 127 S.Ct., at 2469. He
          is therefore ‘in a superior position to
          find facts and judge their import under §


                                  6
   Case 1:17-cr-00024-DSC Document 54 Filed 03/19/19 Page 7 of 9




          3353(a)’ in each particular case. Gall,
          ante, --- U.S., at ----, 128 S.Ct. 586,
          2007 WL 4292116 (internal quotation marks
          omitted). In light of these discrete
          institutional strengths, a district
          court’s decision to vary from the
          advisory Guidelines may attract greatest
          respect when the sentencing judge finds a
          particular case ‘outside the ‘heartland’
          to which the Commission intends
          individual Guidelines to apply.’ Rita,
          551 U.S., at ----, 127 S.Ct., at 2465.
          On the other hand, while the Guidelines
          are no longer binding, closer review may
          be in order when the sentencing judge
          varies from the Guidelines based solely
          on the judge’s view that the Guidelines
          range ‘fails properly to reflect §
          3553(a) considerations’ even in a mine-
          run case.

          The crack cocaine Guidelines, however,
          present no occasion for elaborative
          discussion of this matter because those
          Guidelines do not exemplify the
          Commission’s exercise of its
          characteristic institutional role. In
          formulating Guidelines ranges for crack
          cocaine offenses, as we earlier noted,
          the Commission looked to the mandatory
          minimum sentences set in the 1986 Act,
          and did not take account of “empirical
          data and national experience.”


     In formulating the guideline ranges for §2G2.2 cases,

the Commission also did not take account of “empirical data

and national experience.”     United States v. Baird, 2008 WL

151258 (D. Neb. Jan. 11, 2008) (“The court notes that the

Guidelines for child exploitation offenses, like the drug-

trafficking Guidelines, were not developed under the


                                  7
   Case 1:17-cr-00024-DSC Document 54 Filed 03/19/19 Page 8 of 9




empirical approach, but were promulgated, for the most part,

in response to statutory directives. ... Because the

Guidelines do not reflect the Commission’s unique

institutional strengths, the court affords them less

deference than it would to empirically-grounded

guidelines.”).   As such, there is no legal cause for this

Court to assume that the factors named in §2G2.2, and the

corresponding enhancements in the guideline range do, in

fact, “reflect §3553(a) considerations, even in a mine run

case.”

     Of the §2G2.2 factors in this case, two warrant special

mention because the underlying facts which support those

factors do not make a person’s conduct any more severe or

grave or offensive.

                                  i.

     The §2G2.2(b)(6) “bump” for “use of a computer” does not

render someone’s “child pornography” conduct more grave or

offensive.   The now long-since firmly established advent of

personal computers and internet technology means that the

computer-based possession and file-sharing of child

pornography is no worse than the possession and file-sharing

would be in a purely “paper-based” world. Furthermore, this

computer and internet based conduct--if it does anything--



                                  8
   Case 1:17-cr-00024-DSC Document 54 Filed 03/19/19 Page 9 of 9




only makes such possession and distribution easy for police

to detect.

                                  ii.

     Furthermore, the personal computer–-and the

corresponding ease with which a user can “word-search” and

obtain items of interest--means that, with no special

resourcefulness or proclivity, a person can acquire between

300 and 600 images, especially since Application Note

4(B)(ii) in the Commentary following §2G2.2 provides that

each video counts as 75 images.       Accordingly, the “number of

image” enhancement also does not accurately reflect any

factual basis for a sentencing enhancement.

                                CONCLUSION

      WHEREFORE, the defendant Jonathan Boynton respectfully

requests that this Court grant a downward variance from the

“87-108" range to the sixty month minimum.



                              Respectfully submitted,



                              s/ Thomas Livingston
                              Thomas Livingston
                              Assistant Federal Public Defender
                              Attorney ID No. 36949




                                  9
